ORDER
The Disciplinary Review Board on July 21, 1998, having filed with the Court its decision concluding that ROGER A. LEVY of BROOKLYN, NEW YORK, who was admitted to the bar of this State in 1987, should be suspended from the practice of law for a period of three months for violating Rule 1:20 — 1(d) (practicing while on the ineligible list of the Client Protection Fund); Rule 1:21-6 and RPC 1.15(d) (failure to maintain business and trust accounts); and Rule l:21-l(a) and RPC 5.5(a) (failure to maintain a bona fide office in New Jersey);
And good cause appearing;
It is ORDERED that ROGER A. LEVY is hereby suspended from the practice of law for a period of three months, effective immediately, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.